Citation Nr: 0113748	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD), for purposes of accrued 
benefits.

2.  Entitlement to a compensable rating for residuals of a 
left pneumothorax, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than June 23, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error in an August 1976 rating decision that 
denied service connection for a psychiatric disability, for 
purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died on March [redacted], 1997.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Columbia, South 
Carolina, that denied the appellant's accrued benefits claim 
for a rating greater than 50 percent for PTSD and for a 
compensable rating for residuals of a left pneumothorax.  
Also in this decision the RO found that clear and 
unmistakable error had not been in the assignment of an 
effective date of "July 20, 1976" for the grant of service 
connection for PTSD, on an accrued benefits basis. 

The accrued benefits claim for an effective date earlier than 
June 23, 1993, for the grant of service connection for post-
traumatic stress disorder (PTSD), to include the question of 
clear and unmistakable error, as well as the accrued benefits 
claim for a rating greater than 50 percent for PTSD, are 
deferred pending the completion being sought in the remand 
order below.



FINDING OF FACT

Prior to his death, the veteran's service-connected residuals 
of a left pneumothorax was nonsymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
pneumothorax have not been met, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records include a May 1944 
progress hospital note reflects treatment for "Consolidation 
or collapse of [left lower lobe] - X-ray confirmation."  An 
October 1945 separation examination report notes the 
hospitalization for a collapsed left lung in May 1944.  A 
chest X-ray taken at the time of separation was negative and 
that the veteran's respiratory system was normal. 

In November 1945 the veteran filed a claim for service 
connection for a lung condition.  This claim was denied by 
the RO in a January 1946 rating decision.

During a January 1971 VA hospitalization, a routine Chest X-
ray was normal.  An August 1973 VA examination report noted a 
normal respiratory system.  The examiner noted that the 
veteran smoked two packs of tobacco per day and did not have 
a chronic cough.  Chest X-rays revealed no abnormality of the 
lungs. 

In an April 1994 rating decision the RO granted service 
connection for residuals of a collapsed left lung on the 
basis of clear and unmistakable error, and assigned a 
noncompensable rating.

At a hearing at the RO in November 1994, the veteran 
testified that he had had trouble with shortness of breath 
since active duty.  When asked if he had received any medical 
treatment or pulmonary function tests for residuals of a left 
pneumothorax since service, he said that he was examined by a 
doctor in Augusta and was told that his left lung was smaller 
than his right.  He said that he couldn't recall when the 
examination took place.

In February 1995 the RO received VA outpatient records from 
the "Geri-Care" unit dated in 1994 and 1995.  These records 
do not reflect treatment for respiratory problems.  

On file is a Certificate of Death showing that the veteran 
died on March [redacted], 1997, of chronic obstructive lung disease.

In September 1997 the appellant's representative filed an 
informal claim for "accrued benefits".  

In a June 2000 rating decision the RO denied the appellant's 
claim for a compensable rating for residuals of left 
pneumothorax on an accrued benefits basis.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the appellant in the development of her claim 
for a compensable evaluation for residuals of a left 
pneumothorax for accrued benefits purposes under the VCAA.  
By virtue of the Statement of the Case issued during the 
pendency of the appeal, the appellant and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  In 
addition, VA treatment records have been obtained and 
incorporated into the claims file.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991).  

The law requires that in order for a spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or else be entitled to the benefits 
under an existing rating or decision.  Jones v. West, 136 F. 
3d. 1296 (Fed. Cir. 1998).  In the instant case, the 
increased rating claim in question was pending at the time of 
the veteran's death, and thus entitles the appellant to 
accrued benefits if supported by the evidence.

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. 
§ 3.1000(a), (c) (2000). The appellant in this case filed an 
informal claim for accrued benefits in September 1997, the 
same year as the veteran's demise.  She thus meets the one-
year regulatory requirement for filing an accrued benefits 
claim.  Id.

Because the appellant's appeal of the RO's assignment of a 
noncompensable rating for the veteran's service connected 
residuals of a left pneumothorax stems from an original grant 
of service connection, VA is required to consider whether 
"staged rating" is appropriate.  That is, VA must assess 
the level of the veteran's residuals of a left pneumothorax 
from the effective date of the grant of this disability and 
assign appropriate evaluation(s) accordingly.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability 
as reflected by the current medical findings.  38 U.S.C.A. 
§ 1155.  The average impairment is set forth in VA's Schedule 
for Rating Disabilities, codified in 38 C.F.R. Part 4 (2000), 
which includes Diagnostic Codes that represent particular 
disabilities.

During the pendency of this appeal, new regulations for 
rating respiratory disabilities went into effect (October 7, 
1996).  Because the change in regulations occurred during the 
pendency of this appeal, the appellant is entitled to the 
version of the regulations that are most favorable to her 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The veteran's residuals of a left pneumothorax was rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, for bronchial 
asthma.  Prior to October 7, 1996, the criteria under this 
code provided for a 10 percent rating for a mild disability, 
with paroxysm of asthmatic type of breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was warranted for a moderate disability, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

After October 7, 1996, the criteria under Diagnostic Code 
6602 changed to include a 10 percent rating when forced 
expiratory volume in one second (FEV-1) is 71 to 80 percent 
predicted, or; FEV-1/forced vital capacity (FVC) of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2000).  In the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  Id, Note. 

The veteran testified at a RO hearing in November 1994 that 
he experienced shortness of breath with respect to his 
service-connected lung condition.  However, the medical 
evidence on file does not show this residual or any other 
residual associated with his service-connected left 
pneumothorax.  The earliest medical evidence that even 
references the veteran's lungs is found in an August 1973 VA 
examination report.  This report, dated more than 25 years 
after the veteran's October 1945 separation examination 
report (which revealed a normal respiratory system and 
negative chest X-ray), does not contain any respiratory 
complaints.  Instead, it states that the veteran had a normal 
a respiratory system.  A chest X-ray report also dated in 
October 1945 reveals no abnormality of the lungs. 

VA outpatient records were requested and obtained and show 
that the veteran received treatment from 1992 to 1995 for his 
psychiatric problems.  These records are devoid of complaints 
or treatment for respiratory problems.  

In short, the medical evidence as noted above does not show 
that the veteran suffered from any residuals of his service-
connected left pneumothorax.  As the preponderance of the 
evidence is against the appellant's claim for a compensable 
rating for this disability on an accrued benefits basis, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A compensable rating for residuals of a left pneumothorax on 
an accrued benefits basis is denied.


REMAND

Earlier Effective Date/Clear and Unmistakable Error

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones v. West, 
136 F. 3d 1296 (Fed. Cir. 1998), emphasizing that a 
survivor's accrued benefits claim derives from the veteran's 
having had a claim pending at the date of death.  See also 
Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 
102 F. 3d 1236 (fed. Cir. 1996), to the effect that an 
accrued-benefits claimant has "basically, the right to stand 
in the shoes of the veteran and pursue his claim after his 
death".  Keeping this in mind, the issue pending at the time 
of the veteran's death was whether there was clear and 
unmistakable error (CUE) in the RO's failure to grant service 
connection for a psychiatric disability prior to 1993.  
Another and more concise way of phrasing this issue is 
whether there was CUE in an August 1976 rating decision that 
denied service connection for a psychiatric disability 
(claimed at that time as combat fatigue). 

At some point during the pendency of the veteran's appeal the 
issue was changed.  Rather than the issue being whether there 
was CUE in the RO's failure to grant service connection for a 
psychiatric disability in an August 1976 decision, the issue 
became whether there was CUE in the RO's failure to assign an 
effective date earlier than June 23, 1993, for the grant of 
service connection for PTSD.  This latter issue stems from an 
August 1993 decision that granted service connection for PTSD 
with an effective date of June 23, 1993.  However, a claim of 
CUE in a prior RO decision is predicated on that prior 
decision being final.  See 38 C.F.R. § 3.105(a).  In other 
words, if CUE is raised with respect to a decision which has 
not become final, the decision is not subject to CUE.  Such 
is the case with respect to the August 1993 decision.  This 
decision is not final in view of a May 1994 Notice of 
Disagreement (NOD) wherein the veteran's representative 
expressed disagreement with the RO's failure to service 
connect the veteran's PTSD prior to June 1993.  Although this 
NOD was filed with respect to the RO's June 1994 rating 
decision which found no CUE in the August 1976 rating 
decision denying service connection for a psychiatric 
disability, it is also timely with respect to the August 1993 
rating decision that assigned an effective date of June 23, 
1993, for PTSD.  See 38 C.F.R. § 20.302.  Consequently, 
because the June 1993 rating decision remains open and is 
another potential way for the appellant to obtain the benefit 
she is seeking, i.e. an earlier effective date for the grant 
of the veteran's PTSD, it should be considered in the context 
of the clear and unmistakable error claim. 

It should also be noted that in the June 2000 rating decision 
that denied the appellant accrued benefits, and which is the 
subject of this appeal, the issue was changed yet again to 
whether there was clear and unmistakable error in "the 
decision" to assign an effective date of July 20, 1976 for 
PTSD.  Not only is this issue different from the one that was 
pending at the time of the veteran's death, it is erroneous 
since the effective date assigned for the veteran's PTSD is 
June 23, 1993, not July 20, 1976.  

In light of the clarification of this issue as stated above 
and so as to prevent any potential prejudice to the veteran, 
this case must be remanded to the RO for its initial review 
of this matter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Rating for PTSD

The appeal of the veteran's assigned rating for PTSD stems 
from an original grant of service connection.  Consequently, 
consideration must be given to "staged rating" meaning that 
VA must assess the level of the PTSD from the effective date 
of the grant of this disability and assign appropriate 
evaluation(s) accordingly.  See Fenderson v. West, 12 Vet. 
App. 119 (2000).  Because the outcome of the earlier 
effective date issue as noted above could significantly 
affect this claim, it must be deferred pending the resolution 
of the earlier effective date issue.

Also, because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the pending claims.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims for entitlement to a rating 
greater than 50 percent for post-traumatic 
stress disorder (PTSD), on an accrued 
benefits basis, and entitlement to an 
effective date earlier than August 1993 
for the grant of service connection for 
PTSD, to include whether there was clear 
and unmistakable error in an August 1976 
rating decision that denied service 
connection for a psychiatric disability, 
also on an accrued benefits basis.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBAs Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
				 RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



